994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.WOODROAST SYSTEMS, INC., doing business as Shelly'sWoodroast, Appellee,v.RESTAURANTS UNLIMITED, INC., doing business as PalominoEuro-Metro Bistro, Appellant.
No. 92-2487.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 19, 1993.Filed:  May 3, 1993.

Before FAGG, MAGILL, and HANSEN, Circuit Judges.
PER CURIAM.


1
Woodroast Systems, Inc.  (WSI) brought service mark infringement and related claims against Restaurants Unlimited, Inc.  (RUI).  See 15 U.S.C. §§ 1114, 1116, 1125(a) (1988);  Minn.  Stat. §§ 325D.43-.48  (1992).  RUI appeals the district court's grant of a preliminary injunction to WSI. "A district court has broad discretion when ruling on requests for preliminary injunctions, and we will reverse only for clear error, an error of law, or an abuse of discretion."  Dakota Indus., Inc. v. Dakota Sportswear, Inc., No. 92-1656, 1993 WL 65677, at * 1 (8th Cir. Mar. 12, 1993).  After reviewing the district court's thorough decision, we conclude there is no clear error and the district court neither committed an error of law nor abused its discretion.  Thus, the district court properly granted the preliminary injunction.  We do not reach RUI's contention that the district court committed error in denying RUI's motion for summary judgment.   See Sierra On-Line, Inc. v. Phoenix Software, Inc., 739 F.2d 1415, 1421 (9th Cir. 1984) (when preliminary injunction is correctly granted, summary judgment denial is not reviewable).


2
Accordingly, we affirm.  See 8th Cir.  R. 47B.